DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-10 as originally presented and filed on 01/07/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 20 September 2018 (20180920).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Foreign Patent Application number 20180102688 filed in ARGENTINA on 20 September 2018 (20180920).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein further the stabilizer adapts to the size and weight of the mobile in which it is installed and has adequate shapes and means to fix it functionally to this as set forth in CLAIM 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein further the stabilizer adapts to the size and weight of the mobile in which it is installed and has adequate shapes and means to fix it functionally to this” as set forth in CLAIM 10 as described in the specification page 4 lines 15-18.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains a non-English word by reciting the limitation “indole”, which is Spanish for the word “nature” as reflected in the ABSTRACT as filed.   For Examination purposes the Examiner has considered the claim to recite the limitation “nature”, however appropriate correction is required.

Claim 1 is objected to for being a literal translation into English replete with grammatical and idiomatic errors.  The use of the limitations such as “it”, “its”, etc. has been given the broadest reasonable interpretation (BRI), however the limitations “it”, “it’s” etc., should be replaced with the “it” it is referring to such as the body or the piston.

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 


Claim 10 is objected to because of the following informalities:  the claim does not end in a period.  
Currently the claim appears to end for example “functionally to this,...”.  For Examination purposes the Examiner has considered the claim to end with a period, however appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "its magnet ends" in relation to a previously set forth magnetically neutral sliding piston.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the tubular body" wherein only a “hermetic tubular body” is previously set forth.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "sliding piston" wherein only a “magnetically neutral sliding piston” is previously set forth.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitations " the magnets of the covers ".  There is insufficient antecedent basis for these limitations in the claim

Those claims not cited above are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6050558 A to Agra; Luis Alberto in view of US 5293969 A to Yamaoka; Fumiyuki et al. (Yamaoka) and further in view of MPEP section 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] subsection VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS subsections B. Duplication of Parts and C.  Rearrangement of Parts.

Regarding claim 1 Agra teaches in for example the comparison of the instant Applications figure above Agra’s only Figure reproduced immediately below:

    PNG
    media_image1.png
    424
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    779
    media_image2.png
    Greyscale

and associated descriptive texts an Inertial suspension stabilizer that completes the suspension of vehicles and mobiles of different indole (nature) see the ABSTRACT “The invention could be applied to any kind of vehicle.”, and Col. 4, lines 1-8:
“(36) The following are the motorcycles and models tested by the inventor in reference with his inertial suspension stabilizer:
(37) Honda CR 125 and CR 250; Honda XR 250 and XR 600; Suzuki RM 125 and RM 250; Suzuki DR 350; Kawasaki KX 125 and KX 250; Kawasaki KLX 250 and KLX 650; Yamaha YZ 125 and YZ 250; and Husqvarna TE 350 and TE 610.”

opposing and compensating inertially to sudden impulses in Col. 1, lines 3-6:
“(2) The instant invention relates to devices intended to stabilize vehicles, and more particularly it relates to an inertial suspension stabilizer.”; 

mountable to wheel cups or to the wheel axis support in Col. 2, lines 23+:
“(10) In order to balance the shock caused by ground irregularities, the instant invention is supported by the wheel shaft thus decreasing the damper work since it diminishes the load thereto.
(11) Thus, contact with the ground is maintained a longer time preventing the vibrations produced by dampering and suspension.
(12) The cylinder body, comprised by an upper section 1 and a lower section 2 is connected to the wheel shaft (not shown).
(13) Inside the cylinder (1-2) there is a piston comprised by a main body 3 and a smaller diameter projection 4 projecting downwardly.
(14) Piston (3-4) has a weight determined by the vehicle type, being equivalent to the proportional weight of the wheel shaft (not shown).“


preferably 10constructed in a body preferably forming a container hollow cylinder (i.e. cylinder 1-2) of liquid or gaseous fluids in the figure above, Col. 2, lines 23+ above and Col. 2, lines 39+:
“(15) Piston (3-4) defines corresponding air chambers, an upper chamber 5 and a lower chamber 6 having seals 7 for assuring tightness therebetween.
(16) A first conduit 8 is made through said piston (3-4) such that both, the upper chamber (5) and the lower chamber (6), are communicated thereby.
(17) At the piston main body (3) there is an adjustable valve 9 for monitoring air passage through said first conduit (8) between the upper and lower chambers (5-6).”
 

wherein it is composed of a hermetic tubular body provided at its ends with regulating valves 13 and 12 as explained in Col. 2, lines 39+ above and claim:
“11. The inertial suspension stabilizer as claimed in claim 1, wherein said piston has a main body with tight seals therein.”, 

and in its central zone of a magnetically neutral sliding piston 3-4 in Col. 2, lines 39+ above, 
sliding piston 3-4 that in turn divides the 15tubular body 1-2 into two hermetic chambers 6 and 7 connected by a tube 14 provided with a fluid regulating valves 13 and 12 as explained in Col. 2, Lines 48+:
“(18) At the lower chamber (6) there is an expansion spring 10 whose upper end is fixed to projection (4) of the piston by means of a thread 11 thereon and whose lower end is connected to the variable flow valve 12 acting as a retainer and which includes retention means (16) for spring (10) contained inside the cylinder.

(19) At the upper portion of the cylinder body (1) a second variable flow valve 13 or upper valve is located, which communicates with the upper air chamber (5) and, by means of a second conduit 14, with the first valve or lower valve (12).“
 

Agra does not appear to expressly disclose that the Inertial suspension stabilizer is “magnetic”,
wherein it is composed of a hermetic tubular body provided at its ends with fixed magnets 
and in its central zone of a magnetically neutral sliding piston, supported by its magnet ends with equal polarity, facing, to that of the magnets fixed at the ends of the tubular body.
Yamaoka teaches in the art of Electromagnetic suspensions as shown in Figure 1 below:

    PNG
    media_image3.png
    788
    523
    media_image3.png
    Greyscale

That it was known for an Inertial suspension stabilizer “S” to be “magnetic” in for example Col. 2, lines 39+:
“(3) In FIG. 1, designated by reference S is a suspension unit which has both a body-connected structure 1 which is to be connected to the vehicle body and a wheel-connected structure 2 which is to be connected to the road wheel.”,

wherein it is composed of a hermetic tubular body provided at its ends with fixed magnets given the BRI connotes electromagnets such as for example, 1j, 1k, 3a-3J as explained in for example Col. 3, lines 59+:
“(10) The coil 3 consists of ten coil pieces 3a to 3j which are coaxially aligned. The coil pieces 3a to 3j are wound on respective bobbins 3k. Each coil piece has an axial length which is smaller than the distance H between the upper and lower outer permanent magnets 1j and 1k (or between the upper and lower inner permanent magnets 1m and 1n). Around an upper outer surface of the tubular portion of the wheel-connected structure 2 and an outer surface of the guide member 13, there are disposed respective dry bearings 4a and 4b.”
 
and in its (i.e. the hermetic tubular body there is a) central zone of (there is) a magnetically neutral sliding piston 17, (wherein the magnetically neutral sliding piston is) supported by its magnet ends 1n, 1m,  (magnets on both ends) with equal polarity, facing, to that of the magnets fixed at the ends of the tubular body in for example, Col. 3, Lines 19+:
“(8) On a cylindrical inner surface of the magnetic outer tube 11, there are disposed upper and lower outer permanent magnets 1j and 1k which are coaxially spaced by a distance of H. While, on a cylindrical outer surface of the magnetic inner tube 12, there are disposed upper and lower inner permanent magnets 1m and 1n which are coaxially spaced by the distance of H. With this, between the upper outer permanent magnet 1j and the upper inner permanent magnet 1m and between the lower outer permanent magnet 1k and the lower inner permanent magnet 1n, there are respectively constituted upper and lower magnetic field producing portions 1g and 1h, each portion 1g or 1h being thus positioned within the cylindrical space 1c between the inner and outer tubes 1a and 1b. The permanent magnets 1j, 1k, 1m and 1n are so arranged as to form a magnetic path A illustrated by a phantom line in FIG. 1 and to cause the upper and lower magnetic field producing portions 1g and 1h to produce respective magnetic fields B1 and B2 in which the magnetic flux extends in a radial direction in the cylindrical space 1c. That is, in the illustrated embodiment, the upper outer and inner permanent magnets 1j and 1m have N-pole at the inner sides thereof, while the lower outer and inner permanent magnets 1k and 1n have S-pole at the inner sides thereof.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Yamaoka is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned, i.e. an electromagnetic suspension device for use between a vehicle body and a road wheel.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using An electromagnetic suspension device for use between a vehicle body and a road wheel using magnets in combination with electromagnets as taught by at least Yamaoka above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the inertial suspension stabilizer of Agra would include the magnets and the electromagnetic suspension taught by Yamaoka as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yamaoka to and modify the prior art of Agra as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Agra and Yamaoka teach the invention as explained above, if Applicant is of the opinion that the combination of references do not teach the specific “location” and or placement of the magnets then resort may be had to the MPEP section 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS to show it would have been obvious to, inter alia, duplicate and or rearrange the magnets of Yamaoka as an obvious matter of design choice.  See subsections:
B. Duplication of Parts and C.  Rearrangement of Parts:
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)

 C.  Rearrangement of Parts:
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, duplicating and rearranging the magnets of Yamaoka would be an obvious equivalent technique of adding additional unpowered magnetic flux into the shock absorber of Yamaoka.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”
As is the case here, the MPEP is reasonably pertinent to the particular problem with which the inventor was concerned, which is considered to be the number and/or rearrangement of the placement of the magnets of Yamaoka. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of duplicating the number of and rearranging the locations of magnets in an electromagnetic shock absorber as taught by at least Yamaoka in view of the MPEP as explained above.  Especially when Yamaoka expressly teaches that the shapes and relative positioning of the magnets and coils “may change at will” in for example Col. 8, lines 47+:

“(46) Although the above-mentioned embodiment is directed to an example wherein the body-connected structure has a double-walled construction, the wheel-connected structure may have such a double-walled construction. Although, in the described embodiment, the magnetic path is produced by both the upper and lower paired magnetic field producing portions, the magnetic path may be produced by only one pair of magnetic field producing portions. Furthermore, in place of the permanent magnets, electro-magnets may be used. Although, in the disclosed embodiment, the magnets and the coil are shaped cylindrical and coaxially arranged, the relative positioning therebetween may change at will. Furthermore, if desired, the number of turns of each coil piece may change at will.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the suspension stabilizer of Agra would include the electromagnetic system as taught by Yamaoka modified by the teachings of the MPEP above as known in the art.  Providing the combination of Agra and Yamaoka with more permanent magnets would provide an improvement because more “residual” and permanent magnetic flux that the system can be used by the system to counteract vibrations without having to use electricity to control the electromagnets to counteract the vibrations.  Further, such an improvement provides for instantaneous vibration isolation instead of the delay that would be inherent in the system of Yamaoka with regard to the control system sensing and then controlling the electromagnets required to counteract the vibrations.
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Agra and Yamaoka as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the sliding body is suspended in the middle area of its interior, by the magnetic repulsion of magnets fixed at the ends of the hollow body see the obviousness and rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Agra and Yamaoka teaches inter alia the sliding body and magnets and the MPEP obviates the duplication and rearrangement of the location of magnets.  


20 Regarding claim 3 Agra teaches in the Figure above the limitation the Inertial suspension magnetic stabilizer  according to the first claim, wherein further the sliding piston 3 divides the inner of the tubular body 1 into two chambers 5 and 6 linked to each other by a tube 14 with regulating means 12 and 13 of the fluid passageway 14 between both chambers 5 and 6 in the rejection of corresponding parts of claim 1 above incorporated herein by reference. See also the ABSTRACT: “A pneumatic cylinder, inside which a piston is displaced and which defines two chambers”  
 
Regarding claim 4 Agra teaches in the Figure above the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the hermetic tubular body 1 is cylindrical.  See also the ABSTRACT: “A pneumatic cylinder, inside which a piston is displaced and which defines two chambers” 

Regarding claim 5 Agra teaches in the Figure above the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the sliding piston 3 is provided with a seal 7, which separates with tightness the air 5between the chambers 5-6 as well as Col. 2, lines 11+:
“(4) Reference numeral 5 designates the upper air chamber; 6 the lower air chamber and 7 the piston seals.”.  

Regarding claim 6 and the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the non-magnetic piston has magnets mounted at its ends with their polarities oriented facing the same polarity of the magnets mounted at the ends of the cylinder see the teachings of the combination of references in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Yamaoka appears to teach the claimed limitations and the MPEP teaches that the duplication and/or rearrangement of the parts of the combination of Agra and Yamaoka would be an obvious matter of design choice.  

10

Regarding claim 7 the combination of Agra teaches in the Figure of Agra above the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the sliding piston 3 has extreme positions, alternatively compressing the fluid of the chambers 5 and 6 through a tube 14 and a regulating valve 12, 13 in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 8 the combination of Agra teaches in the Figure of Agra above the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the piston magnets are impelled, alternatively, in direction and preset position in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Yamaoka appears to teach the magnet location and orientation and the MPEP obviates the duplication and/or rearrangement of the parts of the combination of Agra and Yamaoka.  

15 Regarding claim 9 and the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the magnets 1n of the covers 13/113/115 are provided with shock absorber washers 135 given the BRI per the specification as filed, “This magnet of the cover is covered by a plastic washer 7, which acts as a buffer against extreme shock 8,” see items 115, 135, 136, etc. in Yamaoka Figure 8 below:

    PNG
    media_image4.png
    438
    405
    media_image4.png
    Greyscale

And associated texts in Col. 12, Lines 26+:
“(68) In FIG. 8, denoted by numeral 134 is a rebound stopper, 135 is a rebound rubber and 136 is a bumper rubber.”.  

And the teachings of the MPEP with regard to the duplication and rearrangement of the shock absorber rubber bumper rebound washers 135 and 136 to be at both ends of the piston of Agra for the express purpose of acting as a bumper.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, placing the rubber bumpers in the locations claimed are an equivalent technique for that shown by Yamaoka above.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Yamaoka is BOTH, and the rubber bumpers are directly pertinent to the “shock absorbers” claimed.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using rubber bumpers as shock absorbing washers as taught by at least Yamaoka and the duplication and/or rearrangement of the location of said shock absorbing washers as taught by the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the stabilizer of Agra would include the rubber bump and rebound rubber shock absorbing washers as taught by Yamaoka, duplicated and rearranged per the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yamaoka and the MPRP to and modify the prior art of Agra as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 and the limitation the Inertial suspension magnetic stabilizer according to the first claim, wherein further the stabilizer adapts to the size and weight of the mobile in which it is installed and has adequate shapes and means to fix it functionally to this see the teachings of the ABTRACT of Agra in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that “he invention could be applied to any kind of vehicle.”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.   For example:
US 20180001728 A1 to CONTI; Piero Antonio et al. teaches inter alia using magnets in the bypass line of a shock absorber in for example, para:
“[0040] The shock-absorber 10 further comprises a train of permanent magnets 32 received in the auxiliary conduit 30 so as to slide along this conduit, dragged by the working fluid flowing between the upper working chamber 22 and the lower working chamber 24 as a result of the movement of the piston 14 in the cylinder 12. With reference in particular to FIG. 4, which shows in section a portion (straightened) of the auxiliary conduit 30, the permanent magnets 32 are arranged one behind the other with opposed polarities. The permanent magnets 32 are connected to each other, for example by a flexible mesh 34 (shown only schematically in FIG. 4) of polymer material which encloses the permanent magnets 32. In this way, the pitch between the permanent magnets 32, i.e. the distance between two adjacent magnets, is kept constant. To this end, spacers may also be provided between each pair of adjacent magnets. Preferably, as shown in FIG. 4, the permanent magnets 32 have the shape of a straight cylinder with a diameter substantially equal (apart from the minimal play necessary to allow the permanent magnets in the auxiliary conduit to move) to the internal diameter of the auxiliary conduit 30. Alternatively, as shown in FIG. 6, the permanent magnets 32 may have a barrel shape, with a maximum diameter substantially equal to the internal diameter of the auxiliary conduit 30. The permanent magnets 32 are preferably made as hollow elements so that they have reduced inertia.”


US 20140238793 A1 to NANBARA; Shogo et al. teaches inter alia an ELECTROMAGNETIC SUSPENSION APPARATUS similar to Yamaoka and teaches the duplication and rearrangement of the magnets in for example the Figures and the ABSTRACT.

US 5632361 A to Wulff; Gunther et al. teaches inter alia an  Vibration Damper, In Particular For Motor Vehicles similar to Yamaoka and teaches the duplication and rearrangement of the permanent magnet 6 in for example Figures 2 and 3 below:


    PNG
    media_image5.png
    381
    521
    media_image5.png
    Greyscale

US 20040012168 A1 to Jaekel, Federico Guillermo teaches inter alia using magnets 14 and 16 on both sides of a shock absorber in for example, Fig. 1 and paras [0012] and [0022] below:

    PNG
    media_image6.png
    598
    502
    media_image6.png
    Greyscale

[0012] The first and second magnetic structures of the vehicle suspension system are connected to the first portion and second portion, respectively. The arrangement of like magnetic poles of the two magnetic structures creates a resilient magnetic bias sufficient to repel the first and second opposite portions during a relative movement of the portions toward one another.


[0022] The damping device 12 with attached first and second magnetic structures 14, 16 is received in an outer structure such as sleeve 32. The outer surfaces 36, 38 of the first and second magnetic structures 14, 16 are adapted to slidingly engage an interior bearing surface 34 of the sleeve 32 so as to provide a fluid-tight seal between the outer surfaces 36, 38 of the magnetic structures 14, 16 and the interior bearing surface 34 of the sleeve 32 (i.e., as in a piston-cylinder relationship). The bearing surfaces 34, 36, 38 may be provided with appropriate lubrication to prevent wear, or additional sealing structure (e.g., gaskets or O-rings) to facilitate the seal. The fluid-tight sliding engagement of the two magnetic structures 14, 16 within the sleeve 32 isolates the interior cavity of the suspension system 10. This interior cavity is generally indicated by reference numeral 40 in FIG. 1. If additional resiliency is desired in the suspension system 10, the interior cavity 40 may be filled with a pressurized gas. The pressurized gas in the interior cavity 40 would act as a pneumatic spring, providing a pneumatic resilient force as the first and second magnetic structures 14, 16 are forced towards one another by forces applied to the suspension system 10.
US 6390252 B1 to Namuduri; Chandra Sekhar et al. teaches inter alia a Magnetorheological Fluid Damper With Optimum Damping using Magnet assembly 118 in a shock absorber 100 in for example, the ABSTRACT and Fig 4A:

    PNG
    media_image7.png
    816
    379
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220702